Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 25, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  144448 & (57)(58)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 144448
                                                                     COA: 297981
                                                                     Jackson CC: 09-005355-FH
  TRENT ALLEN GARDNER,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 20, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motions to
  remand and for appointment of counsel are DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 25, 2012                       _________________________________________
         t0618                                                                  Clerk